MEMORANDUM **
Inderjit Kaur, a native and citizen of India, petitions for review of the Board of *151Immigration Appeals’ order summarily affirming an immigration judge’s decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the agency’s decision unless the evidence compels a contrary conclusion. Sidhu v. INS, 220 F.3d 1085, 1088 (9th Cir.2000). We deny the petition for review.
Substantial evidence supports the agency’s determination that Kaur presented insufficient evidence to meet her burden of proof for establishing relief. See 8 C.F.R. § 208.13(a) (placing the burden of proof on the applicant); see also Sidhu, 220 F.3d at 1090 (“[I]f the trier of fact either does not believe the applicant or does not know what to believe, the applicant’s failure to corroborate his testimony can be fatal to his asylum application”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.